          Case 15-31594 Document 230-1 Filed in TXSB on 02/12/21 PageExhibit
                                                                      1 of 8A



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 In re:                                             §
                                                    §
 DAVID GORDON WALLACE, JR.,                         §
        Debtor,                                     §
 ______________________________________             §
 RODNEY D. TOW, CHAPTER 7 TRUSTEE                   §
 FOR THE ESTATE OF DAVID GORDON                     §
 WALLACE, JR.,                                      §
        Plaintiff,                                  §
                                                                           (Chapter 7)
                                                    §
 v.                                                 §
                                                    §
                                                                    Adversary No. 20-03190
 SUGAR LAND ENTERTAINMENT                           §
 ENTERPRISES, LP; SUGAR LAND SPORTS                 §
 MANAGEMENT, LLC;                                   §
 RINK OPERATIONS MANAGEMENT,                        §
 LLC; AND SUGAR LAND RINK LENDERS,                  §
 LLC,                                               §
       Defendants.                                  §

                                   SETTLEMENT AGREEMENT

                                     Agreement                                                   Effective
Date                                                     Chapter 7 Trustee for the Estate of David Gordon
                    Trustee                                        ses, LP, a Texas limited partnership
 SLEE                                                                                ROM
                                                               SLSM
                                          SLRL                                                    Skating
Rink Entities                                                               Parties

          WHEREAS, the Parties are parties to the                                               Action
                                                                                             Bankruptcy
Court

       WHEREAS, the Action involves a dispute concerning, among other things, the value of the
ownership interests in the Skating Rink Entities formerly owned or controlled by Wallace, and a claim for
                                                                    Dispute

        WHEREAS, in connection with this Agreement and the settling of the differences, disputes, and
claims, provided for herein, the Estate                                         Estate
                                       Purchase Agreement
and between the Trustee, Lai Family I                                             Lai
                  Shah                               Buyers
Trustee is selling to Buyers certain ownership interests in certain of the Skating Rink Entities; and

        WHEREAS, the Parties have agreed to settle and completely and finally resolve their outstanding
differences, disputes, and claims, known or unknown, as more fully set forth in this Agreement.


SETTLEMENT AGREEMENT                                                                                PAGE 1
                                            EX. A - 001
       Case 15-31594 Document 230-1 Filed in TXSB on 02/12/21 Page 2 of 8



        NOW, THEREFORE, in consideration of the mutual promises contained in this Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which each of the Parties
acknowledges, the Parties hereby agree as follows:

          1.                                                              Concurrently with the execution of
this Agreement, the Trustee (on behalf of the Estate) and the Buyers shall execute the Purchase Agreement.
The Parties acknowledge and agree that each Party is solely responsible for paying any attorney fees and
costs it incurred in connection with the Dispute, including but not limited to costs and attorney fees incurred
in connection with the Action or the negotiation and execution of this Agreement. No Party, nor its
attorneys, will seek any award of a
Agreement.

         2.      Release. Subject to the closing of the transaction contemplated under the Purchase
Agreement and the delivery of the Purchase Price to the Estate, the Trustee, in his capacity as Chapter 7
Trustee for the Estate of David Gordon Wallace, Jr., and on behalf of himself, the Estate, David Gordon
Wallace, Jr., the Whitney Leigh Wallace 1996 Sub-S Trust, and the Jacquelyn Marie Wallace 1996 Sub-S
Trust, and each of their respective affiliates and assigns, and their respective past, present, and future
officers, directors, shareholders, interest holders, members, partners, attorneys, agents, employees,
managers, representatives, assigns, and successors in interest, acting in such capacities, and to the extent
the Trustee has the authority to do so, all persons acting by, through, under, or in concert with them
                    Releasors                                          ting Rink Entities, together with their
respective predecessors, successors, direct and indirect parent companies, direct and indirect subsidiary
companies, companies under common control with any of the foregoing, affiliates, and assigns, and its and
their past, present, and future officers, directors, shareholders, interest holders, members, partners,
attorneys, agents, employees, managers, representatives, assigns and successors in interest, and all persons
                                                                        Releasees
all charges, complaints, claims, grievances, liabilities, obligations, promises, agreements, controversies,
damages, actions, causes of action, suits, rights, demands, costs, losses, debts, penalties, fees, wages,
medical costs, pain and suffering, mental anguish, emotional distress, expenses (including attorneys' fees
and costs actually incurred), and punitive damages, of any kind or nature whatsoever no matter how
characterized, including, without limitation, compensatory damages, damages for breach of contract, bad
faith damages, reliance damages, liquidated damages, damages for humiliation and embarrassment,
                                                         d to or arising from the Dispute (collectively, the
 Released Claims                                             known or unknown, suspected or unsuspected,
that the Trustee has, or may have had, against the Skating Rink Entities, whether or not apparent or yet to
be discovered, or that may hereafter develop, for any acts or omissions related to or arising from any of the
following: (i) the Dispute; (ii) this Agreement; (iii) any agreement between the Parties other than this
Agreement or the Purchase Agreement; (iv) any other matter between the Parties; and (v) any claims that
could be asserted between the Parties under federal, state, or local law, rule, or regulation; provided that
this release does not release the Releasors for any obligations to the Trustee under this Agreement of the
Purchase Agreement.

         3.      No Outstanding or Known Future Claims or Causes of Action. The Trustee represents
and warrants that it has not filed with any governmental agency, court, or other tribunal any type of action
or report against the Skating Rink Entities other than the Action, and currently knows of no existing act or
omission by the other Party that may constitute a claim or liability excluded from the Released Claims set
out in the Release section of this Agreement.

         4.      Right to Settle; No Assignment or Transfer of Claims. Subject to the approval of this
Agreement by the Bankruptcy Court, each Party represents and warrants that it has the right and authority
to release, relinquish, settle, and discharge all Released Claims addressed in the Release section of this


SETTLEMENT AGREEMENT                                                                                    PAGE 2
                                               EX. A - 002
       Case 15-31594 Document 230-1 Filed in TXSB on 02/12/21 Page 3 of 8



Agreement and that he has not transferred such right or authority to any individual or entity who is not a
party to this Agreement.

        5.       Acknowledgment of Settlement. The Trustee acknowledges that: (a) the consideration set
forth in this Agreement and the Purchase Agreement is in full settlement of all claims or losses of
whatsoever kind or character that Releasors have, or may ever have had, against the Releasees as described
in the Release section of this Agreement, including by reason of the Dispute; and (b) by entering into this
Agreement, signing it, and accepting the consideration provided herein and the benefits of it, the Releasors
are giving up forever any right to seek further monetary or other relief from the Releasees as broadly
described in the Release section of this Agreement, for any acts or omissions up to and including the
Effective Date of this Agreement, including, without limitation, the Dispute.

        6.      Bankruptcy Court Approval. Notwithstanding anything else herein, the effectiveness of
this Agreement is subject to entry of an order by the Bankruptcy Court approving this Agreement under
Rule 9019 of the Federal Rules of Bankruptcy Procedure. If the Bankruptcy Court does not enter an order
approving this Agreement within ninety (90) days of the Effective Date, then this Agreement shall be null
and void unless this time period is extended by agreement of the Parties.

         7.      Agreement to Cooperate. Each Party agrees to take all actions and to make, deliver, sign,
and file any other documents and instruments necessary to carry out the terms, provisions, purpose, and
intent of this Agreement.

        8.       No Admission of Liability. The Parties understand and agree that this Agreement and the
performance of the conditions and provisions of this Agreement are not to be construed as an admission of
any liability whatsoever by any of the Parties to this Agreement.

        9.       Dismissal of Legal Proceedings. The Trustee and its counsel shall take whatever actions
are necessary to ensure that the Action is dismissed with prejudice and without costs or fees, within fifteen
(15) days after the last of the following events occurs: (a) the last Party signs this Agreement; (b) the
                                                     approving the settlement; and (c) the Trustee receives
the Purchase Price (as defined in the Settlement Agreement). The Skating Rink Entities will cooperate with
Trustee in securing the dismissal of the Action as appropriate.

       10.       Inurement. The Parties intend that this Agreement is legally binding upon and shall inure
to the benefit of each of them and their respective predecessors, successors, assigns, executors,
administrators, heirs, and estates.

         11.      Entire Agreement. This Agreement, together with the Purchase Agreement and the
deliverables referenced therein, constitutes the entire agreement and understanding of the Parties and
supersedes all prior negotiations and proposed agreements, written or oral concerning the subject matter
contained in this Agreement. Each Party expressly acknowledges, warrants, and represents that in executing
the releases or entering into this Agreement, it is not relying upon any statement, representation, promise,
agreement, or warranty not contained in this Agreement. In deciding to enter into this Agreement, each
Party is relying solely on its own judgment and each has been represented by legal counsel of its choosing
in this matter. Each Party represents and warrants that it has read and understands the entire contents of this
Agreement and understands the legal consequences of the Agreement and releases.

         12.     Amendment; Modification. Any amendment or modification of this Agreement must be
in a writing signed by the Parties to be binding.




SETTLEMENT AGREEMENT                                                                                    PAGE 3
                                               EX. A - 003
       Case 15-31594 Document 230-1 Filed in TXSB on 02/12/21 Page 4 of 8



         13.      New or Different Facts: No Effect. This Agreement shall be, and remain, in effect despite
any alleged breach of this Agreement or the discovery or existence of any new or additional fact, or any
fact different from that which either Party now knows or believes to be true.

        14.      Interpretation. The headings within this Agreement are purely for convenience and are
not to be used as an aid in interpretation. Moreover, the Parties agree that they participated equally in
drafting and negotiating the terms of this Agreement and that this Agreement shall not be construed against
any Party as the author or drafter of the Agreement.

         15.     Severability. Should any provision of this Agreement be declared or be determined by any
court to be illegal or invalid, the validity of the remaining parts, terms, or provisions shall not be affected
thereby and the illegal or invalid part, term, or provision shall be deemed not to be a part of this Agreement.

        16.      Enforcement. Nothing in this Agreement shall be construed as, or constitute, a release of
                                       this Agreement or the Purchase Agreement.

          17.      Governing Law. This Agreement and all related documents including all exhibits attached
hereto, and all matters arising out of or relating to this Agreement, whether sounding in contract, equity,
tort, or statute are governed by, and construed in accordance with, the laws of Texas, without giving effect
to the conflict-of-laws provisions thereof to the extent such principles or rules would require or permit the
application of the laws of any jurisdiction other than those of Texas.

        18.       Notice. Each Party shall deliver all notices, requests, consents, claims, demands, waivers,
                                                               Notice
Party at its address set out below (or to any other address that the receiving Party may designate from time
to time in accordance with this section). Each Party shall deliver all Notices by personal delivery, nationally
recognized overnight courier (with all fees prepaid) or certified or registered mail (in each case, return
receipt requested, postage prepaid), in each case together with an email (with confirmation of transmission).
Except as otherwise provided in this Agreement, a Notice is effective only (a) upon receipt by the receiving
Party; and (b) if the Party giving the Notice has complied with the requirements of this Section. The Parties
shall deliver any Notice at least seven (7) days before the event addressed by the Notice, unless it is
impossible to do so or a longer period is required by other terms of this Agreement.

         If to the Trustee:       Rodney D. Tow, Chapter 7 Trustee
                                  c/o Rodney Tow, PLLC
                                  1122 Highborne Cay Court
                                  Texas City, Texas 77590-1403
                                  Email: rtow@rtowtrustee.com

         with a copy to           Parkins Lee & Rubio LLP
         (which will not          Attn: Charles Rubio
         constitute               50 Main Street, Suite 1000
         knowledge):              White Plains, NY 10606
                                  Email: crubio@parkinslee.com




SETTLEMENT AGREEMENT                                                                                     PAGE 4
                                               EX. A - 004
       Case 15-31594 Document 230-1 Filed in TXSB on 02/12/21 Page 5 of 8



         If to SLEE:              Sugar Land Entertainment Enterprises, LP
                                  c/o Rink Operations Management, LLC
                                  Attn: Pritesh Shah, Manager
                                  16225 Lexington Blvd.
                                  Sugar Land, TX 77479-2304
                                  Email: pritesh@shahcompanies.com

         with a copy to           RMWBH
         (which will not          Attn: Dustin C. Fessler; Justin K. Markel
         constitute               2800 Post Oak Blvd., 57th Floor
         knowledge):              Houston, TX 77056
                                  Email: dfessler@rmwbh.com; jmarkel@rmwbh.com

         If to ROM                Rink Operations Management, LLC
                                  Attn: Pritesh Shah, Manager
                                  16225 Lexington Blvd.
                                  Sugar Land, TX 77479-2304
                                  Email: pritesh@shahcompanies.com

         If to SLSM:              Sugar Land Sports Management, LLC
                                  Attn: Pritesh Shah, Vice President
                                  16225 Lexington Blvd.
                                  Sugar Land, TX 77479-2304
                                  Email: pritesh@shahcompanies.com

         If to SLRL:              Sugar Land Rink Lenders, LLC
                                  Attn: Pritesh Shah, Vice President
                                  16225 Lexington Blvd.
                                  Sugar Land, TX 77479-2304
                                  Email: pritesh@shahcompanies.com

         19.      Reliance on Own Counsel. In entering into this Agreement, each Party acknowledges that:
(a) it has had the opportunity to seek and rely upon the legal advice of attorneys of its own choosing; (b) it
fully understands and voluntarily accep                                       on the consideration set forth in
this Agreement and not on any other promises or representations by the other Party or any attorney or other
agent or representative of the other Party; and (c) in deciding to sign this Agreement, it did not rely and has
not relied on any oral or written representation or statement by the other Party or any attorney, or other
agent or representative of the other Party, including but not limited to any representation or statement about
the subject matter, basis, or effect of this Agreement.

        20.     Counterparts and Copies. This Agreement may be executed by the Parties in
counterparts, each of which shall be deemed an original, but all of which together shall constitute one and
the same instrument. Facsimile and electronic signatures and signature pages sent by electronic mail shall
be binding as though they are originals.

         21.     Authority to Execute Agreement. By signing below, each Party warrants and represents
that it is authorized to execute this Agreement or the person signing this Agreement on its behalf has
authority to bind that Party.

        22.      Effective Date. Subject to Section 6 of this Agreement, the terms of this Agreement will
be effective as of the Effective Date.



SETTLEMENT AGREEMENT                                                                                    PAGE 5
                                               EX. A - 005
       Case 15-31594 Document 230-1 Filed in TXSB on 02/12/21 Page 6 of 8



EACH OF THE PARTIES CERTIFIES THAT IT HAS READ ALL OF THIS AGREEMENT AND
FULLY UNDERSTANDS AND AGREES TO EACH OF THE ABOVE TERMS, CONDITIONS,
AND PROVISIONS.

                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




SETTLEMENT AGREEMENT                                                        PAGE 6
                                       EX. A - 006
Case 15-31594 Document 230-1 Filed in TXSB on 02/12/21 Page 7 of 8




                           EX. A - 007
      Case 15-31594 Document 230-1 Filed in TXSB on 02/12/21 Page 8 of 8



        IN WITNESS WHEREOF, and intending to be legally bound, each of the undersigned Parties
hereto has caused this Agreement to be executed as of the Effective Date set forth below.

                                               TRUSTEE:



                                               RODNEY D. TOW,
                                               Chapter 7 Trustee for the
                                               Chapter 7 Estate of David Gordon Wallace, Jr.



                                               SKATING RINK ENTITIES:


                                               SUGAR LAND ENTERTAINMENT
                                               ENTERPRISES, LP

                                               By:    Rink Operations Management, LLC,
                                                      its General Partner

                                                      By:
                                                              Pritesh Shah
                                                              Manager


                                               RINK OPERATIONS MANAGEMENT, LLC

                                               By:
                                                      Pritesh Shah
                                                      Vice President


                                               SUGAR LAND SPORTS MANAGEMENT, LLC

                                               By:
                                                      Pritesh Shah
                                                      Vice President


                                               SUGAR LAND RINK LENDERS, LLC

                                               By:
                                                      Pritesh Shah
                                                      Vice President




                                     SETTLEMENT AGREEMENT
                                        SIGNATURE PAGE
                                        EX. A - 008
